In a proceeding pursuant to Lien Law § 201-a to determine the validity of a lien, the petitioner appeals from an order of the Supreme Court, Queens County (Rutledge, J.), entered July 18, 1995, which granted the respondent’s motion to vacate all prior orders of the same court in this matter and dismissed the petition.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the petitioner’s contention, it is clear that this proceeding was commenced to determine the validity of the respondent’s lien on the petitioner’s truck, and to recover possession thereof, and was not an action sounding in conversion. Therefore, pursuant to Lien Law § 201-a, the petitioner had 10 days after it was served with the notice of sale to commence the instant proceeding (see, Lien Law § 201-a). The petitioner was served with a notice of lien and sale on April 18, 1994, but did not commence the instant proceeding until May 9, 1994. Therefore, upon the respondent’s motion, the Supreme Court properly vacated all of its prior orders in this matter and dismissed the petition (see, Matter of Nachman v Crawford, 114 AD2d 672).
In light of our determination, we need not reach the remaining issue. Bracken, J. P., Rosenblatt, Altman and Luciano, JJ., concur.